DYKMAN, J.
This is an appeal by the plaintiff from a judgment entered in favor of the defendant, against him, dismissing his complaint, with costs. The action was for the recovery of damages to a steam tug, sustained by reason of a collision with the bridge across the Newtown creek. On the day of the injury the steam *1053tug of the plaintiff entered Newtown creek from the East river, and gave the usual signal to indicate to those in charge of the bridge that she desired to pass through the draw. The persons in charge of the bridge commenced to open it, but, as the tug approached, it came in collision with the end of the draw, and received the injury for which this action is brought. When the case came on for trial at the circuit before a jury, the complaint was dismissed, and judgment ordered in favor of the defendants upon the pleadings. It has long since been settled law in this state that county officers are not the agents of the county, and the immunity of counties from liability for damages arising from neglect, misfeasance, malfeasance, or tort of its officers has long been established. It required a special statute to impose liability upon the towns of this state for the neglect of the commissioners of highways in keeping roads and bridges therein in suitable order and repair for public travel, and there has never been any statute of that character imposing liabilities upon counties for the negligence of their officers. The freedom of a county from liability for damages arising from the negligence of its officers is analogous to the exemption that existed in favor of towns previous to the special statute making them liable for the neglect of highway commissioners. The common law gives no such action. We find no authority to sustain the plaintiff in his theory of this suit, and we find no decision in favor of an action of this kind against a county or town unless the right of action was expressly given by statute. It has ever been the doctrine that towns and counties are political divisions of the state, and instrumentalities of government, and are not liable for the acts of its officers. The principle of respondeat superior has no application, because the relation of master and servant does not exist. A sheriff is a county officer, but his county is in no way responsible for his acts. Supervisors, though elected by the towns,' are for some purposes deemed county officers, yet neither the towns nor the counties are liable for their negligence or their torts. The new statute declaring counties to be municipal corporations1 imposes new liability upon them. Under that law a county can only be sued' upon a cause of action “for which it is liable,” and that clause relates to the time when the statute became a law. No new liability was created. Moreover, the question involved in this appeal was decided adversely to the appellant by this court in the case of Albrecht against these same defendants (32 N. Y. Supp. 473), and we adhere to the decision made in that case.
The judgment should be affirmed, with costs. All concur.

 Laws 1892, c. 686, §§ 2, 3.